Title: To John Adams from François Adriaan Van der Kemp, 5 July 1801
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Oldenbarneveld 5 July 1801

Having unexpectedly received an opportunity of conveying you my cursory remarks on some parts of Buffon’s and Jefferson’s Theory on Nat. Hist. by my Frend Col. John Lincklaen, I could not resist the temptation in Submitting them to your criticism, persuaded that you Shall bestow on me a new favour, if you condescend to their perusal and think them So much worth your attention, to communicate me your ideas on them.
Col. Lincklaen will Stay the best part of this Summer in the environs of Boston, and by his return the papers may come again Safe in mine hands. I would beg your excusing my Sending the brouillon, was I not, convinced, that the impossibility of its peforming copÿing would be Sufficiently valid. I Suppose, he will enjoy the happiness of paying you his respect at Quincÿ; I Should be inclined to envy Him this good fortune, did his excellent character not merit him this peculiar favour. His Lady, who accompanies him, is an amiable woman—whose virtues honour his choice—She is of the family of Lodges of Connecticut: He is charged with the concerns of Dutch Gentlemen in the Canal Negotiations.Permit me to recommend me again to your remembrance, and renew my Sincere protestations of the high consideration and respect, with which /  I am / Sir! / Your most ob. humbl. Servt.

Fr. Adr. vanderkemp